[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ADDENDUM TO STIPULATED AGREEMENT OFTHE PARTIES DATED JANUARY 9, 1995
The undersigned parties hereby stipulate and agree to add the following provisions to the stipulated agreement of the parties dated January 9, 1995, which such stipulated agreement was accepted by this Court (Steinberg, J.) and entered as orders of the Court by Judge Steinberg on January 9, 1995:
1. In calendar year 1995, the parties agree that the children's summer vacation from school shall be as follows:
a) the entire month of July shall be spent with the father without visitation by the mother except for reasonable telephone access;
b) the balance of the summer vacation shall be spent with the mother without visitation by the father except for reasonable telephone access; and
c) in the event that summer vacation exceeds two (2) months in duration, the parties agree to equally divide said excess.
2. The parties further agree that the three children shall be permitted to attend summer camp in Latvia together during the mother's summer vacation.
3. Moreover, the parties agree that the children may travel together to the Republic of Latvia during any vacation of the mother, whether in calendar year 1995 or thereafter.
THE PLAINTIFF                       THE DEFENDANT IRMA A. JOHNSON                     RICHARD O. JOHNSON
Irma A. Johnson                     Richard O. Johnson CT Page 1402-A
By                                  By Daiga Osis                          Roland F. Moots, Jr. 1087 Broad Street                   BAKER, MOOTS  PELLIGRINI Bridgeport, CT 06604                46 Main Street Tel.:  203-366-5773                 New Milford, CT 06776 Juris #306084                       Tel.:  203-355-4191 Juris #101917
THE ATTORNEY FOR THE MINOR CHILDREN
By Mark H. Henderson WOFSEY, ROSEN, KWESKIN 
KURIANSKY 600 Summer Street Stamford, CT 06901 Tel.: 203-327-2300 Juris #68550